Title: To George Washington from Brigadier General Casimir Pulaski, 19 December 1777
From: Pulaski, Casimir
To: Washington, George



Sir
[19 December 1777]

In my preceeding representations I have been particular respecting the present State of the Cavalry, the means by which it may be augmented & compleated—but on this head I must necessarily know your Excellencys determination—The advantages that would arise from a Superiority in Cavalry are too obvious to be unnoticed—It may be further observed that during this war, the Country will daily become more open & Clear of woods & fences Consequently better adopted to the manoevres & Service of the Cavalry.
While we are superiour in Cavalry the enemy will not dare to extend their force, and, Notwithstanding we act on the defensive we Shall have many Opportunitys of attacking & destroying the enemy by degrees, whereas if they have it in their power to augment their Cavalry & we Suffer ours to diminish & dwindle away. It may happen that the loss of

a Battle will terminate in our Total defeat—Our Army once dispersed & pursued by their Horse will never be able to rally. thus our retreat may early be Cutt off, our baggage lost, our principal Officers taken & many other events occur not less Fatal.
Your Excellency must be too much Occupyed, to take Cognizance of the detail of every department—a workman requires proper Tools to Carry on his business & if he does not use them in their place he Can never be perfect. Your Excellency is undoubtedly acquainted with yours, therefore, a person possessing your Confidence & properly authorised is essentially necessary to answer decisively Such proposals as I have made in my late representations respecting the Cavalry.
I must not omitt to mention here the dissatisfaction you have expressed at my seemingly inattention to your orders—Your Excellency may be assured that the good of the Service is my Constant Study but the Weak State of the Corps I command renders it impossible to perform every Service required Nay my reputation is exposed as being an entire Stranger in the country the least accident would suffice to injure me but Notwithstanding, I Cannot avoid hazarding every thing that is valuable in life.

C. Pulaski Gl of Cavaly


If you think that my request is important & Right and that You Would before expect the Resolution of Congress; I Would be glad to be the bearer of Your letters, to Congress I hope to obtain sooner by that way ther Resolved as we want So many things ther is not time to be lost.

